DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
Replacement drawings were received on 12/13/21. These drawings are acceptable and have been entered.

Specification
Amendments to the specification were received on 12/13/21. These amendments are NOT acceptable and have NOT been entered as they do not properly show the markups to the specification as required by the MPEP.
The disclosure as submitted on 04/07/19 is objected to because of the following informalities:
Figures 1A-4D as submitted in the drawings as filed on 04/07/19 have appear to have been replaced with Figures 1-18 as submitted on 12/13/21. While the applicant appears to have provided specification amendments on 12/13/21 to match the changes to the drawings, the 
Page 7, paragraph 3, Line 6, replace “body )” with --body).--  
Appropriate correction is required.

Election/Restrictions
Newly submitted claims 5 and 6 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: claims 5 and 6 appear to be drawn to a method steps involving “blending”, “adding depth”, “smoothing edges”, “twisting the isolator edge”, etc. which are method steps of actually manipulating air which are beyond the scope of the structural claims which were previously present and thus lack unity with the previously presented structural elements of originally presented claims 1-3.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5 and 6 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “isolator wedge is twisted… generating a corkscrew isolator.” However, applicant is reminded that a claim should either be in the form of a “product” claim or a “method” claim but not both. I.e., there should not be method steps such as “generating” in a product claim as it leaves the claim indefinite and unclear as to whether the “method” step is actually being claimed. Generally speaking, it is more common to explain the “capability” of an invention to perform a “method” step by using terminology such as “configured to” or “adapted to” which has the legal meaning of “capable of”. For example, for purposes of examination, the examiner assumes that the phrase “isolator wedge is twisted… generating a corkscrew isolator” is understood to mean “isolator wedge is twisted… configured to generate to 
Claim 3 recites “Said corkscrew isolator of claim 2…” However, the examiner notes that claims 1 and 2 appear to be drawn to an “isolator wedge” with claim 3 now reciting “said corkscrew isolator.” It is therefore indefinite and unclear as to whether claim 3 is meant to include all of the limitations of claim the “isolator wedge” as previously recited in claims 1 and 2 or whether claim 3 is only attempting to recite the “corkscrew isolator” as recited in claim 2? Clarification is required. As such, claim 3 has not been further treated on the merits.
Claim 3, Line 1 recites “said corkscrew isolator shape…” There is insufficient antecedent basis for this limitation in the claim. I.e., is this the same as the previously recited element of “a corkscrew isolator” or is the “corkscrew isolator shape” meant to be part of the “corkscrew isolator”?
a blade tip” in Line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,576,981 (Vogt).
Regarding Claims 1 and 2, Vogt teaches: Claim 1 - a propeller blade-tip flow isolator comprising; a physical barrier (40/41) isolating the a high-pressure boundary layer from the a fluid outside of the a blade tip, the physical barrier (40/41) isolating the a low-pressure boundary layer from the fluid outside of the blade tip, providing means for reducing blade-tip vortices, further providing means for increasing axial fluid-flow components, (Figures 1-9); Claim 2 - said propeller blade-tip flow isolator of claim 1, wherein said propeller blade-tip flow isolator is twisted along the a blade-tip chord (seen in Figures 5-7) in an opposite direction to a vortex generated by exposed blade tips, providing means to induce a vortex in the an opposite direction than the a naturally occurring vortex (Figure 5 shows the top portion of the barrier (40/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing) generated by exposed blade tips, whereby blade-tip vortices and non-axial fluid flow components are further reduced, (Figures 1-7).  
Regarding Claim 4, Vogt teaches: a method for reducing blade-tip vortices comprising; a blade-tip flow isolator (40/41) located at a blade-tip, shielding a high-pressure blade-tip boundary layer and a Figure 5 shows the top portion of the isolator (40/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), curved onto a cylindrical surface, whereby propeller blade-tip vortices, and non-axial fluid flow components, and noise are reduced, (Figures 1-7).

As best understood in view of the 112 rejections above, claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,478,380 (Frakes).
Regarding Claims 1 and 2, Frakes teaches: Claim 1 - an isolator comprising; a physical barrier (39/41) isolating the a high-pressure boundary layer from the a fluid outside of the a blade tip, the physical barrier (39/41) isolating the a low-pressure boundary layer from the fluid outside of the blade tip, (Figures 1-6); Claim 2 - said isolator wedge of claim 1, wherein said isolator wedge is twisted along the a blade-tip chord (seen in at least Figure 6) in an opposite direction to a vortex generated by exposed blade tips, generating a corkscrew isolator (Figures 1-6 shows the top portion (49) of the isolator (39/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing, and the bottom portion (43) of the isolator (39/41) curved away from the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), (Figures 1-6).  
Regarding Claim 4, Frakes teaches: a method for reducing blade-tip vortices comprising; a blade-tip flow isolator (39/41) located at a blade-tip, shielding a high pressure blade-tip boundary layer and a low pressure blade-tip boundary layer from a fluid outside the blade tip, twisted along a blade-tip chord in an opposite direction of the blade-tip vortices generated by exposed blade tips, curved onto a cylindrical surface (Figures 1-6 shows the top portion (49) of the isolator (39/41) curved towards the tip of the wing which is opposite to the natural vortex generated by the tip of the wing, and the bottom portion (43) of the isolator (39/41) curved away from the tip of the wing which is opposite to the natural vortex generated by the tip of the wing), (Figures 1-6).

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. The applicant argues:
“Vogt uses a fin shaped device at the wing tip to generate thrust as an airfoil from the developed wing-tip vortices and non-axial fluid flow components, which is different from the present invention in both form and function. Fig 7 clearly shows the shape as a fin, that extends well beyond both the high and low pressure boundary layers on the wing tip. It also starts well behind the wing tip leading edge and does not shield the boundary layer, allowing a vortex to develop along with non-axial fluid flow components… (See Page 18 of the Applicant’s Response regarding arguments against Vogt)”
However, the examiner first notes that nothing from the disclosure of the application is read into the claims themselves. I.e., if it is not in the claims, then it is NOT claimed. Additionally, the examiner notes that claim limitations are given their broadest reasonable interpretation which is legally referred to as the “BRI” standard. I.e., all limitations are given their broadest reasonable interpretation as noted within the art, with nothing from the disclosure (specification or drawigs) of the application being inherently read into the claims. For example, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arguments with regards to “extends well beyond both the high and low boundary pressure”; and “starts well behind the wing tip leading edge”; etc. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 1 at its core only requires a “physical barrier” between an area outside a upper and lower parts of the wing). Claim 1 does not specify anything with regards to where the physical barrier extends on the leading edge of the wings, how it is oriented with regards to the wings, etc. as appears to be argued by the applicant. The examiner noting that this is why structure of the invention as claimed should be relied upon when attempting to differentiate the applicant’s invention from the prior art and not just describing the functioning of the invention and the differences in arguments/remarks. The same arguments apply to claims 2-4, as the structure of the invention has not been clearly defined within the claims themselves. I.e., the claims do not specifically describe the shape of the “isolator wedge” with regards to the specifics of the wing itself. Additionally, efficiency of the prior art is not required in order to reject the claims. For example, the physical barrier of Vogt only needs to provide “some” separation between fluid flow outside the blade tip and the high and low pressure areas but does not need to completely block this flow in order to reject the claim language as currently recited.
The applicant additionally argues: 
“Frakes uses a fin shaped device on both the high pressure and low pressure side of the wing tip toreduce the vortices, however in all the diagrams and claims a scoop or NACA scoop is used in conjunction with the upper and lower fins, allowing fluid to pass through the high pressure wing
surface to the low pressure wing surface to break up the vortices at the wing tip.
Frakes C2:60 states that 41, the fin on the low-pressure wing surface, is an laminar airfoil, which
can be seen clearly in FIG 4 as a airfoil oriented best to flow through a fluid with minimal drag. The
fin 41, does not counteracting the vortices directly, but works in conjunction with the scoop or NACA
Scoop.
Frakes C2:55 states that 39, the fin on the high-pressure wing surface, is also an airfoil shape with outer surface 45, and inner surface 43. FIG 4. clearly shows the leading edge of the outer surface 45, curved inward toward the scoop, which appears to allow more fluid to pass over the top of the wing,
contributing to wing tip vortices rather than counteracting them. It is clear that the form and function
of Frakes is to use fins with a scoop or NACA scoop to break up the vortices by allowing another path
for the fluid to pass from the high-pressure wing surface to the low-pressure wing surface disrupting
the vortices, rather than counteracting them. The is completely different from the present invention in
both form and function. (See Page 19 of the Applicant’s arguments)”
However, the examiner notes that the functioning of Frakes as described above does not address the structure as claimed. I.e., the examiner again notes that Frakes is only required to meet the claim language of the claims, the claim language of the claims being understood in view of its broadest reasonable interpretation. Specifically, claim 1 at its core only requires a “physical barrier” between an area outside a blade tip and the high and low pressure boundary layers. Frakes teaching a barrier (39/41) between areas outside the blade tip and the high and low pressure boundary layers (upper and lower parts of the wing). The fact that Frakes additionally operates using other elements such as a scoop is irrelevant as nothing in the claims also prevents the prior art from using other elements or having the same structure as claimed. The same arguments apply to claims 2-4, as the structure of the invention has not been clearly defined within the claims themselves that would prevent Frakes from additionally functioning using other elements such as a scoop. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649